Citation Nr: 9916346	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-16 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis B.

2.  Entitlement to a monetary allowance for a child suffering 
from spina bifida, on the basis of the veteran's service in 
Vietnam, under 38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814.  

3.  Entitlement to an increased evaluation for the veteran's 
service-connected hypertension, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962, and from May 1962 to March 1979.  

The appeal as to the issue of entitlement to a monetary 
allowance for the veteran's child arises from the July 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, denying 
that claim as not well grounded.  The appeal as to the issues 
of entitlement to service connection for hepatitis B and 
entitlement to an increased rating for hypertension arises 
from an October 1997 rating decision of the RO. 


FINDINGS OF FACT

1.  Hepatitis B was not incurred or aggravated in service.

2.  The veteran's son does not suffer from spina bifida.  

3.  The veteran's hypertension is manifested by systolic 
blood pressure readings predominantly below 160 and diastolic 
blood pressure readings predominantly below 110.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for hepatitis B.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim for 
entitlement to a monetary allowance for a child suffering 
from spina bifida, on the basis of the veteran's service in 
Vietnam.  38 U.S.C.A. § 1805 , 5107 (West 1991& Supp. 1998); 
38 C.F.R. § 3.814 (1998).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected hypertension are not met.  
38 U.S.C.A. § 1155, 5107(a), (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (1998).  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (versions effective prior to January 12, 
1998, and effective January 12, 1998, and thereafter). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service Connection for Hepatitis B

1.  a.  Factual Background

Service medical records and the veteran's service separation 
examination are negative for any findings or diagnosis of 
hepatitis B.  

In a November 1996 letter, the Red Cross informed the veteran 
that upon testing his donated blood, the core antibody for 
hepatitis B was found, indicating a false positive, or 
persistent low levels of hepatitis B virus in the blood, or 
that he might have been exposed to hepatitis in the past and 
was now fully recovered.  

At a September 1997 VA examination to assess the nature and 
severity of the veteran's hypertension for compensation 
purposes, blood tests were performed, and the diagnoses 
included "Positive for hepatitis B." 


1.  b.  Analysis

The veteran contends, in effect, that he incurred hepatitis B 
in service and that he is accordingly entitled to service 
connection for that disease.  

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

In this case, the veteran's hepatitis B, or residuals 
thereof, were first medically identified in by the Red Cross 
in November 1996, many years post service.  There is no 
medical evidence of record linking this hepatitis B to 
service.  

In the absence of any record of a diagnosis of hepatitis B 
for many years after service, and the absence of any 
competent medical opinion linking any current hepatitis B to 
service, the veteran has failed to satisfy the requirements 
for a well-grounded claim as set out in the judicial 
precedent in Caluza, supra, and as imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991).  Accordingly, there is no duty to 
assist the veteran further in the development of this claim, 
and the Board does not have jurisdiction to adjudicate it.  
Boeck v. Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 
6 Vet.App. 136 (1994).  As claims that are not well grounded 
do not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for a 
hepatitis B must be denied.  

As to the veteran's personal belief that he has hepatitis B 
which is related to service, when the question involved does 
not lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  The Board does not doubt the 
sincerity of the veteran's belief in the validity of his 
contentions, but he does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting his 
own testimony because, as a lay person, he is not competent 
to offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra.


2.  Monetary Allowance under 38 U.S.C.A. § 1805 
 
In June 1996, the veteran wrote to the RO seeking 
compensation for birth defects affecting his children.  He 
subsequently narrowed his claim in this regard on the VA Form 
9 he submitted in May 1997, when he argued that he should be 
awarded an allowance for his son who he believes suffers from 
spina bifida.  Moreover, the Board finds that the veteran has 
submitted sufficient documentation, including a birth 
certificate of the child and a statement from the child's 
treating physician, so as to substantially satisfy all of the 
informational requirements of a VA Form 21-0304 Application 
for Spina Bifida Benefits.  The Board accordingly finds that 
the initial requirement of a satisfactory application for 
monetary benefits under 38 U.S.C.A. § 1805, as designated in 
38 C.F.R. § 3.814 (1998), are met.  

The veteran contends, in effect, that as a result of his 
herbicide exposure in service in Vietnam, his son was born 
with the birth defect spina bifida.  He therefore contends, 
in effect, that entitlement to a monetary allowance under 
38 U.S.C.A. § 1805 is warranted.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  Under 
applicable criteria, VA shall pay a monthly allowance for a 
child who it is determined is suffering from spina bifida and 
who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805; 
38 C.F.R. § 3.814.  The term spina bifida means any form and 
manifestation of spina bifida except spina bifida occulta.  
38 C.F.R. § 3.814(c)(3).  

Service records show that the veteran did serve on active 
duty in Vietnam during the Vietnam Era, and hence was a 
Vietnam veteran.  38 C.F.R. § 3.814(c)(1).  

The claims file contains a brief February 1990 medical 
treatment report by E. M. Litz, M.D., a private orthopedic 
surgeon, for treatment of the veteran's son, upon the son's 
complaint of low back pain which had begun four to five 
months prior.  It was noted that the son had suffered no 
known injury but did lift weights.  No prior X-rays were 
available for review.  The physician found that the son had 
recurrent thoracolumbar pain associated with weight lifting 
with no radicular pain.  X-rays showed "spina bifida at L-
5" but were otherwise normal.  The examiner assessed 
thoracolumbar strain.  

It is on the basis of this February 1990 medical record that 
entitlement to monetary benefits under 38 U.S.C.A. § 1805 is 
claimed.  

In June 1998, the veteran's son underwent a VA examination of 
the brain and spinal chord for compensation purposes, to 
evaluate the son for spina bifida.  The son reported that he 
was generally employed in physically demanding work, that in 
the prior few years he had begun to experience a lot of back 
pain, and that he found out incidentally that he had spina 
bifida.  Objectively, the examiner found no visible deformity 
or defect of the lumbar spine.  Upon range of motion of the 
low back, forward flexion was to 85 degrees with some pain, 
lateral bending was to 30 degrees bilaterally, and rotation 
was to 50 degrees.  The examiner assessed lumbago.

The VA examiner also noted in full, the prior February 1990 
medical note of Dr. Litz, and concluded that Dr. Litz had 
been referring to spina bifida occulta, as observed on X-rays 
in February 1990, not spina bifida.  The VA examiner 
explained that spinal bifida generally involved several 
vertebral segments, neural tube defects, and might be 
associated with meningoceles or myelomeningoceles, but none 
of which were present in the son's case.  The examiner went 
on to explain that the son only had an incidental finding on 
X-ray as observed by an orthopedist with none of the stigmata 
of a neural tube defect.   In short, the June 1998 VA 
examiner essentially concluded that Dr. Litz had no medical 
basis for diagnosing spina bifida, and accordingly must have 
instead meant "spina bifida occulta."  

Given the medical explanation regarding the requirements for 
a diagnosis of spina bifida by the VA examining physician, 
and this physician's failure to diagnose the veteran's son to 
have spina bifida, it is the Board's conclusion that the 
veteran's son does not have spina bifida.  In the absence of 
the presence of the disability upon which payments under 
38 U.S.C.A. § 1805; 38 C.F.R. § 3.814 are based, the veteran 
has failed to satisfy the requirements of a well grounded 
claim.  As claims that are not well grounded do not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for an award of a monetary allowance 
under the provisions of 38 U.S.C.A. § 1805; 38 C.F.R. § 3,814 
must be denied.



3.  Increased Rating for Hypertension

3.  a.  Factual Background

The veteran was originally granted service connection for 
hypertension in a November 1986 rating action.  At that time, 
the condition was assigned a 10 percent disability 
evaluation, effective from February 1986.  That disorder has 
remained evaluated as 10 percent disabling since that time. 

In September 1997, the veteran submitted an informal claim 
for an increased rating for his hypertension.  In connection 
with that claim, the RO obtained copies of records of the 
veteran's treatment dated in 1996, 1997, and 1998.  The 
veteran was also provided an examination for VA purposes in 
September 1997.  These records reflect a range of blood 
pressure readings from a low diastolic pressure of 80, to 
high of 94, and from a low systolic pressure of 110, to a 
high of 166.  There was, however, only one reading where the 
systolic pressure was 166.  All of the other systolic 
pressure readings were below 160.  

The report of the examination conducted in September 1997, 
revealed that the veteran complained of headaches, dizziness, 
a sensation of tingling on both legs, and occasional blurring 
of vision when his blood pressure was elevated.  Objectively, 
the veteran was well developed, well nourished, alert, 
oriented, ambulatory, and in no acute distress.  The neck was 
supple without rigidity or tenderness, and there was no 
bruit.  The conjunctivae of the eyes were not pale, and 
bilateral arcus senilis was absent.  The fundi had no 
hemorrhages.  On the face, the lips were slightly cyanotic, 
but no other abnormalities were noted.  Pulses were palpable 
down to the dorsalis pedis.  No bruits or varicosities of the 
blood vessels were noted.   The abdomen was soft and 
nontender with bowel sounds audible and no masses or 
organomegaly.  The extremities showed no deformity or edema, 
and the fingers showed no clubbing or cyanosis.  The 
extremities demonstrated good movement and good coordination 
with reflexes and sensation intact.  The skin showed no 
active lesions, and was warm and dry to touch.  An initial 
blood pressure was reading was 132/92.  Upon specific 
evaluation, blood pressure was 154/92 sitting, 166/94 lying 
down, and 110/80 standing.  The current pertinent 
prescription was Diltiazem, 30 milligrams, two tablets every 
six hours.  Apex heartbeat was beyond the midclavicular line, 
but point of maximal impulse (PMI) was within normal limits.  
An electrocardiogram showed sinus tachycardia with a rate of 
102.  Chest X-rays were, in pertinent part, normal.  The 
examiner diagnosed essential hypertension.  


3.  b.  Analysis

The veteran currently has a 10 percent rating assigned for 
his service-connected hypertension, and contends, in effect, 
that he suffers from an increase in that disability, such 
that an increased disability rating is warranted.  

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the issue decided herein has been 
obtained, since current treatment records have been 
associated with the claims file, and when an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's hypertension is evaluated under 38 C.F.R. 
§ 4.110, Diagnostic Code 7101, for hypertensive vascular 
disease, effective prior to January 12, 1998, and on the 
basis of new ratings under the same regulation and code 
numbers, effective as of January 12, 1998.  The Court has 
stated that where laws or regulations change after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process is completed, unless Congress 
provides otherwise, the version of the law most favorable to 
the appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308 (1990).  It appears that the RO considered the veteran's 
claim under both the old and the new criteria.  Although the 
veteran was only advised of the new criteria in the statement 
of the case, it is observed that he was also given a copy of 
the rating action entered in this regard, which contained a 
recitation of the old criteria.  In view of these facts, the 
Board will also consider the claim under both the old and new 
criteria. 

Under the old rating criteria, effective prior to January 12, 
1998, where the diastolic pressure is predominantly 100 or 
more, a 10 percent rating is assigned; where the diastolic 
pressure is predominantly 110 or more with definite symptoms, 
a 20 percent rating is assigned.  A 10 percent rating is also 
the minimum evaluation for a person with a history of 
diastolic pressure predominantly 100 or more who requires 
medication to control the condition.  38 C.F.R. § 4.110, 
Diagnostic Code 7101 (effective prior to January 12, 1998).  

Under the new rating criteria, effective January 12, 1998, 
where the diastolic pressure is predominantly 100 or more or 
systolic pressure is predominantly 160 or more, a 10 percent 
rating is assigned.  A 10 percent rating is also the minimum 
evaluation for a person with a history of diastolic pressure 
predominantly 100 or more who requires permanent and 
continuous medication to control the condition.   A 20 
percent rating is assigned where diastolic pressure is 
predominantly 110 or more, or where the systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.110, Diagnostic 
Code 7101 (effective January 12, 1998).  

Upon review of the medical record, the Board notes that the 
veteran has been treated with medication to control his 
hypertension.  Also in recent years, diastolic pressure has 
been predominantly below 110, and systolic pressure has been 
predominantly below 160.  The veteran has not reported any 
recent findings to the contrary.  The Board has considered 
the veteran's reports of symptoms of hypertension, and does 
not discount these.  However, the Board does not find that 
the rating criteria under either the old or the new rating 
code for hypertensive vascular disease permit assigning a 
higher rating than the current 10 percent absent blood 
pressure readings that meet the threshold levels for a 20 
percent rating.  38 C.F.R. § 4.110, Diagnostic Code 7101 
(both before and upon January 12, 1998, and thereafter).  

The Board notes the veteran's allegation that his 
hypertension remains uncontrolled, but finds this allegation 
overweighed by objective evidence - recent blood pressure 
readings noted within the claims file predominantly lower 
than the threshold for a 20 percent rating under either the 
old or new rating criteria.  

Under the circumstances of this case, the Board finds that 
under both the old and new rating criteria the preponderance 
of the evidence is against the veteran's claim of entitlement 
to an increased rating for hypertension above the 10 percent 
currently assigned.  Therefore, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

1.  Entitlement to service connection for hepatitis B is 
denied. 

2.  Entitlement to a monetary allowance under 38 U.S.C.A. 
§ 1805 for a child of a Vietnam veteran suffering from spina 
bifida is denied.

3.  Entitlement to an increased rating above the 10 percent 
currently assigned for hypertension is denied. 


REMAND

The Board notes that in a May 1998 decision, the RO denied 
the veteran's attempt to reopen a claim for service 
connection for posttraumatic stress disorder (PTSD).  In July 
1998, the veteran submitted the following statement, "In 
accordance with your request, I am sending the enclosed new 
or additional information.  Please consider this information 
before you close my claim."  The veteran attached recent 
medical records to this statement, including records of 
treatment for PTSD.  This July 1998 statement, may reasonably 
be construed as a notice of disagreement with the May 1998 
rating action.  Therefore, it will be necessary to issue to 
the veteran a statement of the case regarding this matter and 
advise him that if he wishes the Board to review the claim, 
he must submit a timely substantive appeal.  

In view of the foregoing, the question of whether the veteran 
has submitted new and material evidence to reopen a claim for 
service connection for PTSD, is remanded to the RO for the 
following:   

The RO should issue to the veteran and his 
representative a statement of the case that 
addresses whether he has submitted new and material 
evidence to reopen a claim for service connection 
for PTSD.  In doing so, the RO should ensure the 
action it has taken with respect to this matter is 
consistent with recent precedent court decisions 
including Fossie v. West, 12 Vet.App. 1 (1998), 
Winters v. West, 12 Vet.App. 203 (1999); Elkins v. 
West, 12 Vet.App. 209 (1999); and Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The veteran 
should also be advised that if he wishes the Board 
to address this claim, he must submit a timely 
substantive appeal regarding it.

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992);  Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

